PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
Puffe
Application No. 17/002,747
Filed:   August 25, 2020
Attorney Docket No. PUFF101
:
:
:   DECISION ON PETITION
:   UNDER 37 CFR 1.78(b)
:




This is a decision on the petition under 37 CFR 1.78(b), filed on August 25 2020, to restore the benefit of priority to provisional Application No. 62/890,164, filed on August 22, 2019, in the above-identified nonprovisional application.   

The petition is GRANTED.

This nonprovisional application was filed more than twelve months after the filing date of the prior provisional application for which benefit is now sought.  As applicant filed this nonprovisional application within two months of the expiration of the prior provisional application, this is an appropriate petition under the provisions of 37 CFR 1.78(b).

A petition under 37 CFR 1.78(b) to restore the benefit of the provisional application must include:

(1) 	The reference required by 35 U.S.C. 119(e) and 37 CFR 1.78(a)(3) to the prior-filed provisional application, which must be filed in an Application Data Sheet, unless previously submitted;
(2)  	The petition fee set forth in § 1.17(m); and
(3) 	A statement that the delay in filing the nonprovisional application within the twelve-month period set forth in 37 CFR 1.78(a)(1) was unintentional.  The Director may require additional information where there is a question whether the delay was unintentional.

On August 25, 2020, applicant filed an ADS properly identifying the provisional application for which benefit is claimed.  Applicant paid the required petition fee of $500.00 with the present petition.  Additionally, applicant provided a statement of unintentional delay that is being construed as meaning that the delay in filing the nonprovisional application within the twelve-month period set forth in 37 CFR 1.78(a)(1) was unintentional. 

Applicant has satisfied all of the above requirements.  Accordingly, the benefit of the provisional application is restored and the delay in filing the present nonprovisional application is accepted as being unintentionally.
	
The granting of the petition to restore the benefit of the prior provisional application under 37 CFR 1.78(b) should not be construed as meaning that this application is entitled to the benefit of the prior-filed application.  In order for this application to be entitled to the benefit of the prior-filed application, applicant must meet all other requirements under 35 U.S.C. 119(e), and 37 CFR 1.78.  Similarly, the fact that the Filing Receipt accompanying this decision on petition includes the prior-filed application should not be construed as meaning that applicant is entitled to the claim for benefit of the prior-filed application noted thereon.  Accordingly, the examiner will, in due course, consider the benefit claim and determine whether this application is entitled to the benefit of the earlier filing date.

A Filing Receipt, which included the claim for benefit of the prior-filed provisional application, was dispatched on September 4, 2020.

This application is referred to Technology Center GAU 3711 for examination in due course and for consideration by the examiner of record of the benefit claim under 35 U.S.C. 119(e).

Any questions concerning this decision may be directed to the undersigned at (571) 272-3222.  

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET